                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


G.C., and J.C. by their next friend and           Case No. 17-cv-3680 (DSD/TNL)
Mother Angela Tsiang,

             Plaintiffs,

v.
                                                              ORDER
South Washington County School District
833, and Dr. Keith Jacobus, Superintendent
of the South Washington County School
833,

             Defendants.


John J.E. Markham, II, Markham & Read, One Commercial Wharf West, Boston, MA
02110 (for Plaintiffs).

John P. Edison & Michael Waldspurger, Rupp, Anderson, Squires, and Waldspurger, 333
South Seventh Street, Suite 2800, Minneapolis, MN 55402 (for Defendants).


      This matter is before the Court for an award of reasonable attorney fees and costs

in connection with the Court’s prior ruling on Defendants’ Motion for Payment of

Experts’ Fees and Sanctions. ECF Nos. 109, 128. For the reasons that follow, the Court

orders Plaintiffs to pay $4,025.07 as reasonable costs and fees associated with that

motion.

                                   BACKGROUND

      On December 19, 2018, Defendants filed a motion seeking an order (1)

compelling Plaintiffs to pay fees that they owed to Defendants’ experts for their

depositions; (2) stating that Defendants are not responsible for compensating Plaintiffs’

                                             1
expert for an August 2, 2018 deposition; (3) requiring Plaintiffs to reimburse Defendants

for costs and fees they incurred with the August 2, 2018 deposition of Plaintiffs’ expert;

and (4) awarding Defendants the costs and fees associated with bringing their motion.

ECF No. 109. The Court granted in part and denied in part Defendants’ motion, ordering

Plaintiffs to pay Defendants’ experts their deposition fees and to pay to Defendants the

reasonable costs and fees that Defendants incurred in bringing their motion to compel

payment of the deposition fees. The Court denied Defendants’ motion for payment of

costs and fees in all other respects. ECF No. 128. The Court ordered Defendants to file an

affidavit detailing their fees and costs, and permitted the Plaintiffs to file a response to

Defendants’ affidavit. ECF No. 128. Those filings were submitted respectively on

February 27, 2019 and March 6, 2019. ECF Nos. 129, 130.

                                      DISCUSSION

       Defendants seek reimbursement in the amount of $5,427.12. ECF No. 129 at 2.

Plaintiffs agree that, of that amount, $1,922.00 is clearly identifiable as costs that

Defendants incurred in bringing their motion to compel payment of their expert fees.

Plaintiffs dispute, however, the remaining $3,505.12 that Defendants seek. Defendants

concede that this amount is not calculated from billing entries that are specifically

attributable to the portion of the motion for which fees and costs were awarded. Rather, it

is twenty-five percent of $14,020.50, which is the amount that Defendants say correlates

to entries that “are generally related to the Motion [to compel payment] and were not

broken down in a way that can be specifically apportioned to only the non-payment of

Dr. Foster and Dr. Rasimas and not other issues raised in the Motion.” ECF No. 129 at 3.

                                             2
Defendants assert that twenty-five percent of this amount “fairly represents the amount of

time Defendants’ counsel spent on the portion of the motion” related to payment of their

expert fees. ECF No. 129 at 3. Plaintiffs assert the Court should limit the award to, at

most, 10 percent of the total amount of time spent on the motion. ECF No. 130.

        “Where attorney fees are appropriate, courts typically use the ‘lodestar’ method

for calculating a reasonable award.” Paris Sch. Dist. v. Harter, 894 F.3d 885, 889 (8th

Cir. 2018). “The lodestar is calculated by multiplying the number of hours reasonably

expended by the reasonable hourly rates.” 1 Paris. Sch. Dist., 894 F.3d at 889 (quotation

omitted). Thus, in calculating the lodestar, the Court may exclude from hours that were

not “reasonably expended.” Sierra Petroleum Co. v. Beaudry Oil & Serv., Inc, No. 08-cv-

6466 (ADM/SER), 2011 WL 13199285, at *8 (D. Minn. Mar. 7, 2011) (citing Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983); Gumbhir v. Curators of the Univ. of Mo., 157 F.3d

1141, 1146 (8th Cir. 1998)).

        In addition, the Court may reduce an award of attorney’s fees under the lodestar

method when “the documentation of hours is inadequate.” Hensley, 461 U.S. at 433. The

“party petitioning the court for attorney’s fees has the burden of producing evidence that

those fees are appropriate.” MacGregor v. Mallinckrodt, Inc., No. 01-cv-828

(DSD/SRN), 2003 WL 23335194, at *13 (D. Minn. July 21, 2003) (citing Hensley, 461

U.S. at 437; H.G. Inc. v. Flygt Corp., 925 F.2d 257, 260 (8th Cir. 1991)). This means that

the fee applicant bears the burden of documenting the appropriate hours expended. Flygt,


1
 The Court, relying on its own experience and knowledge of prevailing market rates, believes that the rates sought
by Defendants of $225.00 and $190.00 are reasonable. See Hannig v. Lee, 415 F.3d 822, 825 (8th Cir. 2005).
Plaintiffs do not dispute Defendants’ rates either.

                                                        3
925 F.2d at 260 (citing International Travel Arrangers, Inc. v. Western Airlines, Inc., 623

F.2d 1255, 1275 (8th Cir. 1980)); see also Heimerl v. Tech Elec. of Minn., Inc., No. 12-

cv-612 (SRN/SER), 2014 U.S. Dist. LEXIS 200389, at *16 (D. Minn. Sept. 8, 2014)

(citing Starr Indem. & Liab. Co. v. Cont’l Cement Co., L.L.C., 11-cv-809 (JAR), 2012

WL 6012904, at *5 (E.D. Mo. Dec. 3, 2012) (stating that the challenging party is entitled

to know “what the particular task was” for which reimbursement is sought).

       The Court believes that, while Defendants met their burden to provide adequate

documentation regarding the $1,922.00 that they requested, they failed to do so regarding

the additional $3,505.12 that they claim. The billing entries that Defendants rely on for

this additional amount do not allocate time between claims for which the Court awarded

fees and claims for which the Court did not award fees. For example, one entry reads,

“Review and edit memorandum of law in support of motion to compel payment of

defendant’s experts, obtain attorney fees related to same, obtain relief from obligation to

pay Dr. Heuser’s fees, and recover costs and fees related to Dr. Heuser’s deposition[.]”

ECF No. 129-1 at 14. The Court cannot determine from this entry what amount of time

was spent on the motion to compel payment of Defendants’ expert fees and what time

was spent on issues for which the Court did not award costs and fees. Because the Court

“cannot determine the appropriate fee from the record, it must exercise its discretion in

reducing the fee award.” MacGregor, 2003 WL 23335194, at *13 (citing Hensley, 461

U.S. at 433, 437).

       The Court understands that this was a wide-ranging motion that addressed many

issues. Defendants, however, have the burden of producing evidence that the fees are

                                            4
appropriate, and did not satisfy that burden here. But given the difficulties in billing in

specificity on a complex, multi-issue motion, the Court does not feel it is appropriate to

exclude all of the contested billing time from the Defendants’ award. Instead, the Court

will reduce Defendants’ award from 25 percent of the $14,020.50 in general billing

entries related to the motion to 15 percent of those entries. This results in a total fees and

cost award of $4,025.07, which is a 25.8 percent reduction from Defendants’ original cost

and fee request of $5,427.12. That result is consistent with decisions reached in other

cases where parties presented inadequate documentation of attorney fees. See Flygt, 925

F.2d at 260 (affirming reduction of an award by 20 percent for inadequate

documentation); Richemont Int’l, S.A. v. Clarkson, No. 07-cv-1641 (JRT/FLN), 2008 WL

4186254, at *2 (D. Minn. Sept. 5, 2008) (reducing the award by 20 percent for inadequate

documentation); Grimm v. Cent. Landscaping, Inc., No. 07-cv-3215 (JNE/SRN), 2008

WL 3896270, at *3 (D. Minn. Aug. 19, 2008) (applying a 50 percent reduction in fee

request based on a lack of documentation, which rendered the court unable to determine

the number of hours spent on an unsuccessful claim); Frerichs v. Hartford Life & Acc.

Ins. Co., No. 10-cv-3340 (SRN/LIB), 2012 WL 3734124, at *5 (D. Minn. Aug. 28, 2012)

(reducing the hourly rate requested by 31 percent for lack of proper documentation).

Utecht v. Diamond Lake, Inc., No. 16-cv-118 (JRT/FLN), 2017 WL 6734178, at *7 (D.

Minn. Dec. 29, 2017) (reducing the hours claimed by 25 percent to account for

inadequate documentation). The Court will therefore order Plaintiffs to pay Defendants a

total attorney’s fees and cost award of $4,025.07.



                                              5
                                     CONCLUSION

      Based on the foregoing, and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

   1. Within 30 days of the date of this order, Plaintiffs shall pay Defendants $4,025.07
      as reasonable compensation for the attorneys’ fees and costs Defendants incurred
      in connection with their motion to compel payment.

   2. All prior consistent orders remain in full force and effect.

   3. Failure to comply with any provision of this Order or any other prior consistent
      order shall subject the non-complying party, non-complying counsel and/or the
      party such counsel represents to any and all appropriate remedies, sanctions and
      the like, including without limitation: assessment of costs, fines and attorneys’
      fees and disbursements; waiver of rights to object; exclusion or limitation of
      witnesses, testimony, exhibits, and other evidence; striking of pleadings; complete
      or partial dismissal with prejudice; entry of whole or partial default judgment;
      and/or any other relief that this Court may from time to time deem appropriate.




Date: April 2, 2019                                      s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
                                                 for the District of Minnesota

                                                 G.C., et al. v. South Washington County
                                                 School District 833, et al.

                                                 Case No. 17-cv-3680 (DSD/TNL)




                                             6
